Case: 13-10140      Document: 00512507412         Page: 1    Date Filed: 01/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-10140                              January 21, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
ROBERT RICHARD TAYLOR, II,

                                                 Petitioner-Appellant

v.

WILLIAM STEPHENS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-438


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Robert Richard Taylor, II, Texas prisoner # 1530454, pleaded guilty to
two counts of possession of child pornography and two counts of possession of
child pornography with intent to promote, which resulted in two concurrent
10-year and two concurrent 15-year sentences. He appeals the district court’s
denial of a motion for leave to file a petition for a writ of mandamus to obtain



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10140       Document: 00512507412    Page: 2   Date Filed: 01/21/2014


                                  No. 13-10140

the return of the documents filed in his purported 28 U.S.C. § 2241 proceeding
and the denial of his motion to recuse the trial judge. At the time these motions
were filed, the district court had already dismissed Taylor’s § 2241 petition in
part as an unauthorized successive 28 U.S.C. § 2254 application and denied it
in part on the merits.
      The majority of Taylor’s brief consists of challenges to the validity of his
state convictions and the district court’s reconstruction of his § 2241 petition
as arising under § 2254. However, he had voluntarily dismissed his appeal
following the district court’s rejection of his habeas proceeding, and his current
notice of appeal is not timely from that final judgment. See Bowles v. Russell,
551 U.S. 205, 214 (2007). Accordingly, we decline to consider these claims.
      To the extent that Taylor challenges the district court’s refusal to order
the return of his § 2241 petition and his supporting exhibits, he cites to no
authority establishing that he is entitled to such relief. Because he has not
shown that any government officer or employee owed him the return of those
documents, the district court properly denied Taylor’s request for a writ of
mandamus. See 28 U.S.C. § 1361. As for Taylor’s assertion that the district
judge should have recused himself from the case, his allegations of the adverse
decisions are insufficient to support a claim of bias. See Liteky v. United States,
510 U.S. 540, 555 (1994).
      Because Taylor has not established error in the denial of his motions, the
district court’s orders are AFFIRMED. In light of this ruling, all outstanding
motions are DENIED.




                                        2